DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JEREMY CARTER,
                              Appellant,

                                     v.

                   ISMAEL DIAZ and CARMEN DIAZ,
                             Appellees.

                               No. 4D18-694

                            [October 11, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE 15-22.

  Jeremy Carter, Estill, SC, pro se.

  No brief filed on behalf of appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                           *           *         *

  Not final until disposition of timely filed motion for rehearing.